Case 3:19-cv-00568-S Document 31 Filed 08/02/19 Pagelof1 PagelD 86

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JOSHUA COX §
Vv CIVIL ACTION NO. 3:19-CV-0568-S
REALPAGE, INC.

ORDER REFERRING CASE TO MEDIATION
The Court hereby ORDERS this case to mediation before:

Kenneth Rubenstein
Burdin Mediations
4514 Cole Avenue
Suite 1450

Dallas, Texas 75205
(214) 528-1411
kruben@swbell.net

Mediation shall be in person and completed 90 days before trial.

The Mediator shall be responsible for communicating with counsel to coordinate a date for
the mediation. Upon completion of the mediation, the Mediator shail submit a report to the Court
within five days.

SO ORDERED.

SIGNED August _£-, 2019.
Sely——

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
